Citation Nr: 0804677	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  98-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic upper 
back disorder.

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for the veteran's post-traumatic stress 
disorder (PTSD).

3.  Service connection for diabetes mellitus, type II, 
associated with herbicide exposure.

4.  Priority of rating decision severing service connection 
for diabetes mellitus, type II, effective May 1, 2007.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 through 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims are not yet ready for appellate review. 
In August 2007, the veteran's representative submitted a 
request for a hearing.  The representative stated that the 
veteran wishes to have a videoconference hearing before a 
member of the Board at the local RO, or, in the alternative, 
a Travel Board hearing.  The requested hearing must be 
scheduled. See generally 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.703 (2007). Since such hearings 
are scheduled by the RO, the Board must remand the case to 
the RO for that purpose, to ensure full compliance with due 
process requirements. See 38 C.F.R. §§ 20.704, 20.1304 
(2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a 
videoconference hearing.  Provide him and 
his representative reasonable advance 
notice of the date, time, and location of 
the hearing.

2. Whether the requested hearing is held 
or, alternatively, the veteran withdraws 
his hearing request, the case should be 
returned to the Board for further 
appellate consideration in accordance with 
the usual procedures. 

By this action the Board intimates no opinion as to the 
ultimate outcome in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



